NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUL 30 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
FRANK PICKLE,                                    No.    20-35595

              Plaintiff-Appellant,               D.C. No. 6:18-cv-00029-BMM

 v.
                                                 MEMORANDUM*
KOHUT, Doctor; MELISSA, Montana
Dept. of Corrections Medical Director;
MOORE, Doctor; BEN, Director of
Nurses; ALL MEMBERS OF THE
MONTANA STATE PRISON MEDICAL
REVIEW BOARD; ROD JOHNSON;
DIRECTOR, Montana Department of
Corrections; SANDY SHAFFER; MISTY,
Nurse,

              Defendants-Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                             Submitted July 29, 2021**
                             San Francisco, California


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Montana prisoner Frank Pickle appeals the district court’s grant of summary

judgment in favor of the Montana Department of Corrections (“MDC”) officials in

this action. We affirm.

      The district court properly granted summary judgment for the MDC officials

on Pickle’s deliberate indifference claims under the Eighth Amendment to the

United States Constitution. See Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285,

291, 50 L. Ed. 2d 251 (1976); Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

2004). The undisputed evidence shows that the MDC officials’ decisions

regarding surgeries and medications were medically acceptable under the

circumstances and not chosen in conscious disregard of a risk to his health.

Pickle’s personal disagreement with those medical decisions does not amount to

evidence of deliberate indifference. See Toguchi, 391 F.3d at 1058; Sanchez v.

Vild, 891 F.2d 240, 242 (9th Cir. 1989).

      The district court also properly granted summary judgment in favor of the

MDC officials on Pickle’s access to the courts claim under the First Amendment to

the United States Constitution. See Silva v. Di Vittorio, 658 F.3d 1090, 1101–02

(9th Cir. 2011), overruled on other grounds as stated by Richey v. Dahne, 807 F.3d

1202, 1209 n.6 (9th Cir. 2015); see also Lewis v. Casey, 518 U.S. 343, 348–49,


                                           2                                   20-35595
116 S. Ct. 2174, 2178–79, 135 L. Ed. 2d 606 (1996). The record lacks evidence

indicating that any of the MDC officials’ alleged actions impeded Pickle’s ability

to litigate this or any other action. See Dilley v. Gunn, 64 F.3d 1365, 1368 n.2 (9th

Cir. 1995); see also Christopher v. Harbury, 536 U.S. 403, 413–14, 122 S. Ct.

2179, 2186, 153 L. Ed. 2d 413 (2002).

      We decline to review Pickle’s sexual assault and harassment claims because

he did not properly raise them in the district court. See Smith v. Marsh, 194 F.3d

1045, 1052 (9th Cir. 1999).

      In light of our disposition, we deny Pickle’s pending motions.

      AFFIRMED.




                                          3                                    20-35595